Citation Nr: 1130691	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-28 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder ("PTSD") for the purposes of accrued benefits.

2.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU") for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1977.  He died in January 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which denied the appellant's claims of entitlement to an initial rating in excess of 10 percent for PTSD and TDIU for the purposes of accrued benefits.  The appellant's case was subsequently transferred to the Des Moines RO.

In October 2007, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In February 2008, the Board remanded the case for further development, specifically to provide the appellant with additional notice regarding the information necessary to substantiate her claims and to afford her the opportunity to submit such evidence.  In November 2009, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the appellant's claims.

The issue of entitlement to dependency and indemnity compensation ("DIC"), pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of VA Medical Center treatment, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction ("AOJ").  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This includes the duty to notify the claimant of the evidence necessary to substantiate his or her claim.  As noted above, in February 2008, the Board remanded the issues of entitlement to an initial disability rating in excess of 10 percent for PTSD and TDIU, both for the purposes of accrued benefits, so that the appellant could be provided with proper VCAA notice.  In this case, however, although the appellant was provided with a VCAA notice letter in March 2008, not only did the letter fail to provide adequate notice regarding how to substantiate a claim of entitlement to an increased disability rating for PTSD for the purposes of accrued benefits, but it also failed to provide any notice concerning how to substantiate a claim of entitlement to TDIU for the purposes of accrued benefits.  

The United States Court of Appeals for Veterans Claims ("Court") has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

In this case, after a thorough review of the claims folder, the Board has determined that another remand is necessary, although such will, regrettably, further delay a decision on the appellant's appealed claims.  Specifically, the AMC should, by means of a VCAA-compliant letter, afford the appellant another opportunity to present information pertinent to the claims on appeal.  The letter should provide notice advising the appellant of the information and evidence necessary to substantiate her claims, and it should also explain that she has a full one-year period to submit a response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  While, generally speaking, the Board must decide the accrued benefits claims based on the evidence in the file at the date of the Veteran's death, the appellant must, nevertheless, be provided notice which explains the elements necessary to prevail on her claims.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the appellant an updated VCAA notice letter, which delineates the specific elements underlying her claims.  She should be specifically advised that, to support her claims for accrued benefits, the evidence must show:

* Benefits were due the Veteran based on existing ratings, decisions, or evidence in VA's possession at the time of death, but the benefits were not paid before the Veteran's death; AND
* She is the surviving spouse, child or dependent parent of the deceased Veteran.

2.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

